The court properly exercised its discretion in denying defendant’s motion to withdraw his plea (see People v Frederick, 45 NY2d 520 [1978]). “[T]he nature and extent of the fact-finding procedures on such motions rest largely in the discretion of the court” (People v Fiumefreddo, 82 NY2d 536, 544 [1993]). The record establishes the voluntariness of the plea. The court, which accorded defendant a suitable opportunity to be heard, had sufficient information upon which to reject defendant’s claim that medication affected his ability to understand the proceedings (see People v Alexander, 97 NY2d 482 [2002]).
We perceive no basis for reducing the sentence. Concur— Saxe, J.P, Sweeny, Richter, Abdus-Salaam and Román, JJ.